Citation Nr: 1829803	
Decision Date: 08/16/18    Archive Date: 08/30/18

DOCKET NO.  18-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for residuals of a right shoulder supraspinatus and infraspinatus tendon tear with traumatic acromioclavicular joint disease prior to October 25, 2017, and higher than 40 percent thereafter.

2.  Entitlement to an effective date earlier than January 27, 2012, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

In July 2018, the Veteran submitted a statement indicating his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issues of an initial rating higher than 30 percent for residuals of a right shoulder supraspinatus and infraspinatus tendon tear with traumatic acromioclavicular joint disease prior to October 25, 2017, and higher than 40 percent thereafter; and an effective date earlier than January 27, 2012, for the grant of service connection for tinnitus.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted a statement in July 2018 indicating his intent to withdraw his appeal from consideration by the Board.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


